NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-30266

                  Plaintiff-Appellee,            D.C. No. 9:11-cr-00062-DWM

   v.
                                                 MEMORANDUM*
 CHRISTOPHER RYAN DURBIN,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Christopher Ryan Durbin appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court

had authority to modify a sentence under section 3582(c)(2), see United States v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Durbin contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. The district court correctly

concluded that Durbin is ineligible for a sentence reduction because his sentence is

already below the minimum of the amended Guidelines range. See U.S.S.G.

§ 1B1.10(b)(2)(A) (“[T]he court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range.”). Contrary to Durbin’s

contentions, the application of section 1B1.10(b)(2)(A) to his case does not violate

the Ex Post Facto Clause, see United States v. Waters, 771 F.3d 679, 680-81 (9th

Cir. 2014), and section 3582(c)(2) proceedings “do not implicate the interests

identified in Booker.” Dillon v. United States, 560 U.S. 817, 828 (2010).

      AFFIRMED.




                                         2                                   15-30266